FILED
                            NOT FOR PUBLICATION
                                                                           DEC 22 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


INTERNET BRANDS, INC., a Delaware                No. 13-56900
corporation,
                                                 D.C. No. 2:11-cv-05358-CAS-CW
               Plaintiff-counter-defendant -
Appellant,
                                                 MEMORANDUM*
 v.

ULTIMATECOUPONS.COM, LLC, a
New York Limited Liability Company,
FKA JAG Ventures, LLC; JEFFREY A.
GROSSMAN, an individual; ANDREW E.
KARDON, an individual,

               Defendants-counter-claimants
- Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                          Submitted December 11, 2015**
                              Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: NOONAN, LUCERO,*** and NGUYEN, Circuit Judges.

      Internet Brands, Inc. seeks to appeal a district court judgment entered after a

jury trial. We dismiss the appeal as untimely.

      A notice of appeal must be filed within thirty days after the entry of the

judgment from which a party appeals. Fed. R. App. P. 4(a)(1)(A). A motion for

attorneys’ fees does not toll the time to appeal unless “the district court extends the

time to appeal under Rule 58.” Fed. R. App. P. 4(a)(4)(A); see also Durham v.

Kelly, 810 F.2d 1500, 1503 (9th Cir. 1987) (“motion to alter or amend a judgment

to award costs” does not affect time to appeal).

      The district court entered judgment on August 23, 2013. The judgment

stated that the only outstanding issue was the calculation of attorneys’ fees and

costs due to Defendants-Appellees. Over the following two months, the only

action taken by the district court was to hear and rule on motions for fees, and the

court never expressly tolled the time for Internet Brands to appeal while the fees

issue was pending. The issue of fees thus did not extend the time to appeal, and

any appeal must have been filed by September 23, 2013 (because September 22,

2013 was a Sunday). Fed. R. App. P. 4(a)(1)(A), 26(a)(1). But Internet Brands did



        ***
             The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.

                                           2                                     13-56900
not file this appeal until November 5, 2013. The appeal was not timely, and we do

not have jurisdiction to hear it. Bowles v. Russell, 551 U.S. 205, 214 (2007)

(“[T]imely filing of a notice of appeal in a civil case is a jurisdictional

requirement.”).

      The appeal is DISMISSED.




                                            3                                   13-56900